            Case 2:19-cv-00185-DSC Document 22 Filed 05/30/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CHARLES BRACKEN

                                                      No: 2:19-cv-185-DSC
                 Plaintiff

        v.                                            ELECTRONICALLY FILED

 MANOR TOWNSHIP, THE MANOR
 TOWNSHIP POLICE DEPARTMENT and                       JURY TRIAL DEMANDED
 FORMER CHIEF ERIC S. PETROSKY(in
 his official capacity and as an individual),
 jointly and severally,

                 Defendants



 Plaintiff’s Reply to Defendants Motion to Dismiss Plaintiff’s Amended Complaint in Part


       AND NOW, comes the Plaintiff, Charles Bracken, by and through his attorney, Lawrence

E. Bolind, Jr., Esquire, and files this Reply to Defendants Motion to Dismiss Plaintiff’s Amended

Complaint in Part, as follows:

       1.       Admitted.

       2.       Denied. These averment are conclusions of law based on erroneous facts, and as such

are strictly denied. The Plaintiff’s claims should not be dismissed.

       3.       Admitted and expanded. As is more fully set forth in Part III (A) of the

accompanying Reply Brief , these averment are conclusions of law based facts, and as such are

admitted. The Plaintiff’s claims as to the other Defendants should not be dismissed.

       4.       Admitted in part and denied in part. As is more fully set forth in Part III (B) of the



                                              Page -1-
            Case 2:19-cv-00185-DSC Document 22 Filed 05/30/19 Page 2 of 3



accompanying Reply Brief, these averment are conclusions of law based facts, and as such are only

admitted as to the municipal defendant. The Plaintiff’s claims as to Defendant Petrosky should not

be dismissed.

       5.       Denied. These averment are conclusions of law based on erroneous facts, and as such

are strictly denied. The Plaintiff has stated a valid cause of action and claim for relief under the

Fourteenth Amendment. The Plaintiff’s claims should not be dismissed.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court that all counts, not

conceded by the Plaintiff, be dismissed, or in the alternate, allow the Plaintiff to amend his

complaint.

                                                             Respectfully Submitted,

                                                             s/ Lawrence E. Bolind, Jr.
                                                             Lawrence E Bolind, Jr., Esquire
                                                             PA ID No. 44827
                                                             238 Main Street
                                                             Imperial, PA 15126-1021
                                                             (724) 695-8620
                                                             (724) 695-8621 (fax)
                                                             bolindlaw@verizon.net




                                             Page -2-
         Case 2:19-cv-00185-DSC Document 22 Filed 05/30/19 Page 3 of 3



       CERTIFICATE OF SERVICE




               I hereby certify that I have served upon all counsel listed below a true and correct

copy of the within Plaintiff’s Reply to Defendants Motion to Dismiss in Part, in the above captioned

matter this 30th day of May, 2019, by the court (ECF) electronic mail upon the following:



       Suzanne B. Merrick, Esquire
       Brook T. Dirlam, Esquire
       Thomas Thomas & Hafer, LLP
       525 William Penn Place
       37th Floor, Suite 3750
       Pittsburgh, PA 15219
       Counsel for Defendants


                                                             /s/ L.E. Bolind, Jr.
                                                             Lawrence E. Bolind, Jr., Esquire
                                                             PA I.D. No. 44827

                                                             (Counsel for Plaintiff)




                                             Page -3-
